Case 5:20-cv-05070-PKH Document 40                    Filed 05/20/20 Page 1 of 3 PageID #: 383



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


 BONNIE HEATHER MILLER, ROBERT
 WILLIAM ALLEN, ADELLA DOZIER
 GRAY, and ARKANSAS VOTERS FIRST,

                        Plaintiffs,
                                                      Case No. 5:20-cv-05070-PKH
                        v.
                                                      Hon. Paul K. Holmes, III
 JOHN THURSTON, in his official capacity
 as Secretary of State of Arkansas,

                        Defendant.


               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs file this Notice of Supplemental Authority to alert the Court of the decision

(attached as Ex. 1), in Thompson v. DeWine, No. 2:20-cv-02129-EAS-CMV (S.D. Ohio May 19,

2020). Yesterday, the Thompson court granted a preliminary injunction in favor of plaintiffs

seeking to place initiatives and constitutional amendments on the November ballot. Slip Op. at 1.

The court rejected Ohio’s argument that the wet ink signature, witnessing, and submission

deadlines for ballot initiatives involved only mechanics of the initiative process, not protected First

Amendment activity that would apply to candidate ballot access, id. at 15-20, and concluded that

as-applied to the particular plaintiffs in the case during the COVID-19 pandemic, those

requirements were a severe burden under the Anderson-Burdick framework not justified by

sufficient state interests, id. at 25-35. The court enjoined the wet ink signature, witnessing, and

deadline requirements for the ballot initiatives, and ordered the parties to confer about an

appropriate remedy. Id. at 38-40.




                                                  1
Case 5:20-cv-05070-PKH Document 40       Filed 05/20/20 Page 2 of 3 PageID #: 384




Respectfully submitted,


 Ruth Greenwood*                         David A. Couch
 CAMPAIGN LEGAL CENTER                   DAVID A. COUCH, PLLC
 125 Cambridgepark Drive                 1501 North University Ave
 Cambridge, MA 02140                     Suite 228
 rgreenwood@campaignlegal.org            Little Rock, AR 72207
 (202) 560-0590                          (501) 661-1300
                                         arhog@icloud.com
 Annabelle E. Harless*
 CAMPAIGN LEGAL CENTER                   /s/ Mark P. Gaber
 55 W. Monroe St., Ste. 1925             Robert Weiner*
 Chicago, IL 60603                       Mark Gaber*
 (312) 312-2885                          Christopher Lamar*
 aharless@campaignlegal.org              CAMPAIGN LEGAL CENTER
                                         1101 14th Street NW, Suite 400
                                         Washington, DC 20005
                                         (202) 736-2200
                                         rweiner@campaignlegal.org
                                         mgaber@campaignlega.org
                                         clamar@campaignlegal.org

* Admitted pro hac vice




                                     2
Case 5:20-cv-05070-PKH Document 40                 Filed 05/20/20 Page 3 of 3 PageID #: 385



                             CERTIFICATE OF SERVICE

      I certify that on May 20, 2020 the foregoing was served on all counsel of record through

the Court’s CM/ECF system.


                                                     /s/ Mark P. Gaber
                                                     Mark P. Gaber

                                                     Counsel for Plaintiffs




                                               3
